Citation Nr: 1810931	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  09-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for ulnar neuropathy of the upper extremities (otherwise claimed as tingling and numbness of the hands), to include as secondary to a service-connected low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from July 1985 to July 1987, and from February 2003 to August 2003, with additional periods in the National Guard (to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA)).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

The case was remanded previously in December 2013 and March 2016.  Thereafter, the September 2017 Board decision/remand denied claims then on appeal for service connection for diabetes, obstructive sleep apnea (OSA), respiratory disability, and gastroesophageal reflux disorder (GERD).  The remaining issue of service connection for upper extremity neuropathy was remanded for another VA examination and opinion.  
 

FINDING OF FACT

The Veteran's ulnar neuropathy of the upper extremities was not incurred or aggravated in service, nor is it proximately due to or the result of the service-connected low back disability.


CONCLUSION OF LAW

The criteria are not met to establish service connection for ulnar neuropathy of the upper extremities (claimed as tingling and numbness of the hands), to include as secondary to a service-connected low back disability.  38 U.S.C. §§ 101(24), 106, 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310, 3.317 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Board finds that there has been appropriate compliance with the September 2017 prior remand, through the October 2017 VA medical opinion obtained which addressed the dispositive matter regarding whether ulnar neuropathy developed secondarily to the Veteran's service-connected low back disability, based on both initial causation and chronic aggravation.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to a decision upon this case.   

Applicable Provisions of VA Law

Under VA law, service connection may be granted for disability from injury or disease that was incurred in or aggravated during active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017). 

Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or for injury incurred in or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C. §§ 101(24), 106 (2012); 38 C.F.R. § 3.6 (2017).

Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there was chronic disease diagnosed in service, later episodes are service-connected unless clearly refuted.  For non-chronic disease noted in service, continuity of symptomatology from the time of service discharge is required.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limited continuity of symptomatology as a principle to those specific diseases for which presumptive service connection is available under 38 C.F.R. § 3.309(a)).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  

Lastly, VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.§ 1117 (2012).  

The Veteran's DD 214 does not note qualifying service.  One of his service personnel records notes service in Jordan, which was not in the Southwest Asia theater of operations.  In a December 2009 lay statement in connection with his claim for service connection for posttraumatic stress disorder (PTSD), the Veteran asserted he was involved in an aircraft incident while flying from Kuwait to Germany.  Also in support of the PTSD claim, C. D., who was also aboard the plane, noted that they were flying from Kuwait to Germany.  In a subsequent rating decision, the RO granted service connection for PTSD based on this incident.  The Board finds that the Veteran was in Kuwait for a period of time and therefore is a Persian Gulf Veteran.  38 C.F.R. § 3.317(d)(2) (2017).  

To grant service connection for a claimed disability, a Persian Gulf Veteran must exhibit objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  The claimed disability must be characterized by symptomatology that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).

The law currently defines a qualifying chronic disability as that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as CFS, fibromyalgia, and irritable bowel syndrome), or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2014).  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C. § 1117 (2012).

Factual Background and Analysis

Reviewing the relevant factual background from the evidence, the Veteran's service treatment records (STRs) during the period from the Veteran's National Guard service which indicate lumbar herniation, with some associated neurological symptomatology but with regard to only the lower extremities.  These symptoms included radiculitis, radiculopathy, sciatic nerve involvement, weakness, diminished reflexes, numbness of the left lower extremity.  There was also reportedly with regard to the lower extremities, the presence of severe pain requiring narcotic medications, muscle relaxants, sleep medications for insomnia.  

There are several further references to the one or more back injuries during service, and/or intermittent back pain during military service, these again being focused upon the lower back as opposed to the upper cervical spine region.  

The Veteran's STRs pertaining to his active duty service and a brief additional period of National Guard service since 2005 are not available, as documented by an RO formal memorandum to the claims file.  

Private treatment records from an orthopedist associated with the Veteran's STRs, dated from February 2001, indicate the Veteran was a highway patrolman and had pain in his right shoulder.  The Veteran continued to have pain.  There was indication of recurrent impingement syndrome with positive impingement maneuver, pain over the subacromial bursa.  The impression given was recurrent impingement syndrome, ulnar nerve entrapment mild.  

A September 2008 Medical Board report indicated diagnostic findings regarding the Veteran's back problems.  There had been a March 2008 EMG/NCS study which showed EMG evidence of a mild, chronic S1 radiculopathy on the left side.  The NCS of the left leg was normal.  With regard to that particular March 2008 study, there was no reference to upper extremity radiculopathy.  There was an additional diagnosis on the Medical Board report of right ulnar neuropathy, medically acceptable. 

Turning to the evidence regarding the Veteran's condition post-service, and the evidence roughly contemporaneous with that time period, the July 2008 VA examination of the thoracolumbar spine and peripheral nerves indicated the diagnosis of L5-S1 disc disease resulting in bilateral neuroforaminal stenosis and right S1 nerve root encroachment; and L3-L4 and L4-L5 mild disc degeneration resulting in mild bilateral neuroforaminal stenosis.  The problem associated with diagnosis was degenerative disc disease of the lumbar spine with lumbar radiculopathy.    

On VA examination of the spine February 2009, the diagnosis was lumbar disk disease; mild S1 radiculopathy.  There was no condition indicated with regard to the upper back.  

Thereafter, in connection with this claim, and several years following the last development in terms of obtained evidence, the Veteran underwent a January 2017 VA examination of the peripheral nerves.  The diagnoses at outset were bilateral ulnar neuropathy, and bilateral lower extremity radiculopathy.  The Veteran at that time reported having numbness and tingling in both hands.  The Veteran had symptoms attributable to peripheral nerve conditions consisting of intermittent pain (usually dull) affecting the right and left lower extremities; mild paresthesias and/or dysesthesias affecting all extremities, upper and lower; mild numbness affecting all extremities.  Reflex and sensory examinations were normal throughout.  The Veteran was determined to have had normally functioning radial nerve; normal median nerve; mild incomplete paralysis of the right and left ulnar nerves; mild incomplete paralysis of the right and left sciatic nerves; and otherwise normal findings with regard to the musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group (fifth and sixth cervicals), middle radicular group, and lower radicular group.  An EMG study had not been performed.  The Veteran's peripheral nerve condition and/or peripheral neuropathy did impact his ability to work, insofar as the Veteran had some difficulty with gripping and twisting due to numbness in his hands.    

The VA examiner then provided the following upon with regard to the issue of causation:  

Records show that the Veteran was identified to have right ulnar neuropathy during his 2008 Medical Evaluation board.  He reports no bilateral numbness and tingling in both hands consistent with ulnar neuropathy.  There was no objective medical evidence found that this bilateral ulnar neuropathy had its onset during the provided dates of service for consideration in this request. Therefore,  it is less as likely as not (50 percent or greater probability) that Veteran has a diagnosis of a numbness and tingling in hands that was incurred in or caused during service.

Thereafter, by September 2017 Board remand an opinion was requested addressing the remaining issue of secondary service connection.  The opinion was then given as follows, that it was not at least as likely as not that ulnar neuropathy of the upper extremities was due to or caused by the Veteran's service-connected low back disability (L5-S1 disc disease and L3-4, L4-5 and L5-S1 mild disc degeneration); nor had the low back disorder aggravated the condition of ulnar neuropathy of the upper extremities.

There is no medical evidence that the ulnar neuropathy of the upper extremities is due to or caused by or has been permanently aggravated by the Veteran's service-connected low back disability (L5-S1 disc disease and L3-4, L4-5 and L5-SI mild disc degeneration).  These are separate and distinct conditions and one would not be anticipated to affect the other.  The nerve roots that innervate the upper extremities originate in the cervical spine and not from the lumbar spine. 

In October 2017, a VA examiner addressed the private opinion of Dr. W., who had stated in December 2005 referencing "...pain ascending up to the scapular tips and going across the back of the arms down to the hands...I think it's all an ascending and descending branch of lumbar 4 nerve pain."  In May 2007, Dr. D. W. stated, "pain ascends up to the scapular tip and then skips interestingly all the way to the little and ring finger...."  In response to the records from Dr. D. W., the VA examiner stated, "[t]here is no ascending branch of the L4 nerve root that goes to the upper back or the upper extremities.  I do not know where [Dr. D. W.] obtained this neurological association/information as this described ascending branch to the upper extremities from the lumbar spine does not exist."  The October 2017 opinion is more probative than the statements from Dr. D. W. and it provides probative evidence against secondary service connection.  

Having reviewed the foregoing and in view of the law regarding secondary service connection, the Board finds that on the whole the evidence preponderates against recovery.  Having said that, the Board is well aware that at some points in the medical history, approximately 15 years ago, with recurring diagnosis on his Medical Board report on leaving the National Guard in 2008, the Veteran did have right ulnar neuropathy.  Thereafter, the element of causation is met.  However, causation is not shown in this situation by direct association with service, and/or the secondary medical relationship to service-connected lumbar spine disability.  

Considering first, direct service connection, the Veteran's medical history while positive for indication on more than one occasion of ulnar neuropathy, since 2001, does not however evince clear indication of the condition having occurred consistent with or otherwise attributable to a period of military service.  To begin with, and unfortunately for purpose of development of this case, the Veteran's complete STRs from his original period of active duty service are not on file.  That notwithstanding, there is no documented or reported history of the neuropathy having affected the upper extremities from service discharge, and more than 20 years thereafter, again up until year 2001.  In that year, that was not a time period during which the Veteran was on active duty service.  Moreover, whereas the Veteran had the condition notated on the 2008 Medical Board report, there is no indication from these records that the neuropathy developed in connection with injury sustained during ACDUTRA or INACDUTRA service, or any disease process related to ACDUTRA service.  

It is still plausible that the neuropathy condition in question could be linked with the 2008 Medical Board finding, for direct service connection, but that is not proven because the next time there was a similar finding on VA examination in 2017 almost 10 years later, and even then the diagnosis was limited.  The VA examination itself found the presence of numbness, paresthesias, and other symptoms, upper extremities, and technically listed the diagnosis of neuropathy, however the examination report is contradictory, overall.  According to the VA examiner, for instance, the Veteran reported "no bilateral numbness and tingling in both hands consistent with ulnar neuropathy."  Without recurrence, this supported the examiner's conclusion, that the two conditions basically were not causally related.  There is no indication to the contrary.  The Veteran had the original neuropathy condition notated in 2008, regarding which it is not definitive that he had manifested again that year (as opposed to being a reiteration of the 2001 diagnosis).  The 2017 finding, even assuming it was neuropathy, is not causally linked to the previous problem, whether by retroactive assessment or otherwise.  The foregoing medical opinion is also supported by review of the medical evidence within the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion); Black v. Brown, 5 Vet. App. 177, 180 (1993). 

There is additional basis to establish direct service connection under laws on presumptive service connection, for a recognized "chronic" disorder listed under 38 C.F.R. § 3.309(a), where incurred to a compensable level within a year of separation.  For situations involving active military service, this presumption applies, and certain neurological conditions are included.  However, because the Veteran's 2008 notation assuming it was contemporaneous with the actual problem condition, did not occur within a year of a period of active service, and also the presumptions do not apply within a year of any period of ACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).   

Next, turning to secondary service connection, the preceding opinion squarely addresses that issue, and finds in the negative.  Essentially, the grounds for that opinion were that the Veteran's already service-connected lumbar spine disability involved a wholly different affected region of the spine.  The nerve roots involved were different, between that nerve root areas affecting the upper extremities, and those that a low back disability would affect.  The VA examiner ruled out a secondary medical relationship to service-connected disability regarding both initial causation and aggravation of upper extremity neuropathy.   Accordingly, there is not a secondary relationship.   There was a notation at one point that the Veteran had neuropathy from a shoulder condition, there is not service connection established for a shoulder condition as of yet, and there is not a grounds for secondary service connection on that basis.    

Lastly, turning to presumptive service connection in the case of a Persian Gulf Veteran, his claimed symptoms are attributable to a diagnosed clinical entity.  Specifically, bilateral ulnar neuropathy.  Therefore presumptive service connection is not warranted. 

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for bilateral ulnar neuropathy.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

The claim for service connection for ulnar neuropathy of the upper extremities (claimed as tingling and numbness of the hands), to include as secondary to a service-connected low back disability, is denied. 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


